Exhibit 10.42

Vertex Employee Compensation Plan

On an annual basis in the first quarter of the fiscal year the Management
Development and Compensation Committee of our Board of Directors adopts an
employee compensation plan for our officers and other employees, including our
named executive officers together with performance goals for that fiscal year.
The plan addresses three components of employee compensation—base salary,
performance bonus which serve as short-term incentives and equity grants which
serve as long-term incentive—that are designed to motivate, reward and retain
employees by aligning compensation with the achievement of strategic corporate
goals as well as individual performance objectives.

Upon completion of each performance period (usually a calendar year), our Board
of Directors assigns us a performance rating on the basis of achievement of
goals for the company set by the Board early in the performance period. The
amount available for payment of performance bonuses is established on the basis
of this performance rating, and is allocated to employees on the basis of salary
tier and individual performance rating. The base salary of the executive
officers are set based on market and other competitive factors. Merit increases
to base salaries for other employees are made on the basis of individual
performance rating. Annual equity grants, made in the form of stock options,
restricted stock grants, or a combination of both are made on the basis of
salary tier and individual performance.

The Management Development and Compensation Committee retains broad discretion
to determine the appropriate form and level of compensation, particularly for
our executives, on the basis of its assessment of our executives, the demand for
talent, our performance and other factors. Key corporate performance factors
generally include, among other things, achievement of specific financial
objectives, research productivity, development progression with respect to both
internal development efforts and collaborative development, and other aspects of
our performance. We reserve the right to modify the plan, and the key corporate
performance factors and criteria under the plan, at any time.


--------------------------------------------------------------------------------